Title: From George Washington to Alexander Boyd, 18 May 1756
From: Washington, George
To: Boyd, Alexander

 

[Winchester, 18 May 1756]

To Mr Alexander Boyd, Pay-MasterSir,

You was informed of the insufficiency of your Accompts before the Committee and desired to make them out more plain and satisfactorily; which I hope you have done as far as you can.
You have herewith money sent to pay the Troops and copies of the pay-rolls, and Receipts for payments made the Officers here; in order that you may not make any mistakes in your Settlements with them and the men. As I would have you very exact and precise in all your accompts and Disbursments—Otherwise the Committee will not approve of them, nor grant us further Supplies.
You have enclosed a list of Balances due from sundry Officers for Recruiting; which you was to detain in your hands from their pay, according to Colonel Stephens directions after he settled with them—and as many of the Officers now return to the Fort on purpose to have their accompts settled: You will be careful to see that they discharge the balances respectively due, before you pay them any money: and take care to bring down with you every recruiting accompt in Colonel Stephens hand, or these balances you have settled.
As to payment of Captain Waggeners Detachment, if you have no opportunity, before you leave the Fort, of sending him the money, I would advise you to bring it with you to Captain Cocks’s, and desire him to transmit it, with an Escort, to Captain Waggener. There is nothing I am so desirous of, as having distinct, regular and plain accompts to present to the Committee; and the greatest part depends on yours—Let me recommend your care to have every thing in a clear light; that no doubts or objections may be raised—nor must you mix your pay-rolls with contingencies or arrears, as they are each separate articles of accompts.
And as you may be hurried in coming away, without having all your accompts duly settled and stated; I would have you bring all your papers and accompts down, that they may be properly made out here.

If the money (you now receive) is not enough to discharge the pay due to both Officers and Soldiers—I desire at least the Soldiers may all be paid off to the first of this month; that no murmurs or complaints may be made on that score.
Remember to take Receipts from the Officers of each company for the pay of their men, monthly—and I wish you would endeavour to get receipts for payments made the Soldiers by the Officers, for every month preceeding the order for taking general and double receipts to the time of my coming into the Service, to lay before the Committee, that they may be convinced no fraud or injustice has been offered the Soldiers—as some take upon them to assert; but that every individual has received the full pay he had a right to expect. You must likewise exhibit an exact account of all the Stoppages and Deductions from the Soldiers, and how they have been applied.
If you find money run short in paying the Soldiers; perhaps you might borrow some from Mr Woodrow: It shall be repaid him or order on demand, for whatever he helps you to. The money you will receive from Captain Spotswood is three thousand pounds; which I should think sufficient to pay all off—if you find it does, I desire you would come by Ashby’s, Cocks’s, and the Detachment at the mouth of the Creek, and also pay them off. If a balance remains in your hand, you must bring it down with you: nor would I have you make any delay in coming here, as you must immediately go to Conogochieg to settle there; and must continue to send Captain Hogg some money, &c. &c. I am &c.

G:W.
Winchester, May 18th 1756.    

